Case: 13-15465   Date Filed: 07/18/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15465
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20678-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ROBERT DAVIS,
a.k.a. Rob,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 18, 2014)

Before CARNES, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-15465      Date Filed: 07/18/2014   Page: 2 of 3


      Robert Davis appeals his sentence of 535 months imprisonment. He asserts

that his prior conviction for fleeing and eluding a law enforcement officer, in

violation of Florida Statute § 316.1935(2), is not a “crime of violence” under

United States Sentencing Guidelines § 4B1.2(a). He contends that because that

prior conviction is not a crime of violence under U.S.S.G. § 4B1.2(a) the district

court erred in treating him as a career offender under U.S.S.G. § 4B1.1(a).

      We review de novo whether a prior conviction constitutes a “crime of

violence” under the sentencing guidelines. United States v. Cortes-Salazar, 682
F.3d 953, 954 (11th Cir. 2012).

      Our recent decision in United States v. Smith forecloses Davis’ appeal. See

742 F.3d 949 (11th Cir. 2014). In Smith we concluded that fleeing and eluding a

law enforcement officer under Florida Statute § 316.1935(2) is categorically a

“violent felony” under the residual clause of the Armed Career Criminal Act. Id.

at 952–53; 18 U.S.C. § 924(e)(2)(B)(ii). We have “repeatedly read the definition

of a ‘violent felony’ under § 924(e) of the Armed Career Criminal Act as ‘virtually

identical’ to the definition of a ‘crime of violence’ under U.S.S.G. § 4B1.2.”

United States v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008); compare 18 U.S.C.

§ 924(e)(2)(B)(ii) (“violent felony” means any crime punishable by a year of

imprisonment, that involves “burglary, arson, or extortion, involves use of

explosives, or otherwise involves conduct that presents a serious potential risk of


                                          2
              Case: 13-15465     Date Filed: 07/18/2014    Page: 3 of 3


physical injury to another”) with U.S.S.G. § 4B1.2(a)(2) (a “crime of violence”

includes a crime punishable by a year of imprisonment that includes “burglary of a

dwelling, arson, or extortion, involves use of explosives, or otherwise involves

conduct that presents a serious potential risk of physical injury to another”).

Having already concluded that fleeing and eluding a law enforcement under

Florida Statute § 316.1935(2) is categorically a “violent felony” under the ACCA,

we also conclude that it is categorically a “crime of violence” under the virtually

identical definition found in U.S.S.G. § 4B1.2(a). The district court correctly

found that Davis is a career offender under U.S.S.G. § 4B1.1(a).

      AFFIRMED.




                                          3